The opinion of the court was delivered,
by Strong., J.
We think the auditor and the court below were right in refusing to permit the judgment of the appellants to participate in the distribution of the money in court. The fund was raised out of the sale of the real estate of George P. Yoest, and the judgment of the appellants was entered against George P. Joest. It is true, that George P. Yoest and George P. Joest are the same person, and that in the German language the letters Y and J are pronounced alike. But in the distribution of the proceeds of a sheriff’s sale, beside the question of the identity of the debtor, there is one of record notice. Upon this second question no light is thrown by the fact that the name of the debtor, though spelled with different capitals, is the same in sound. The Act of Assembly, which requires that judgment dockets and indexes shall be kept, provides for notice to the eye, not to the ear. It contemplates that the dockets shall be kept in English, and it does not impose upon any one who searches the duty of inquiring whether some other letters may not spell the name of the debtor in another language. It was the duty of the appellants to see that their judgment was properly entered : Hood v. Reynolds, 7 W. & S. 406 ; entered so as to furnish to the eye of purchasers and subsequent encumbrancers that record notice which the Act of Assembly contemplates. We do not think that the legislature intended that a purchaser or encumbrancer, in searching for a name, the initial letter of which is Y, should be under obligation to examine the index through the letters Y and J. We must so hold, or the judgment dockets and indexes would be shorn of their value, and the statu*455tory purpose defeated. There are many sounds in our language which are indicated by different letters in other languages. This is true both of vowels and consonants. Thus, in the Spanish language, the initial J has the sound of H. Must a purchaser search under the letters J and H ?
The decree of the Court of Common Pleas is affirmed.